Citation Nr: 0603161	
Decision Date: 02/03/06    Archive Date: 02/15/06

DOCKET NO.  05-17 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for multi-level 
degenerative disk disease and degenerative joint disease with 
collapse of the lumbar disk space.







ATTORNEY FOR THE BOARD

William F. Buckley, Jr., Associate Counsel





INTRODUCTION

The veteran served on active duty from July 1963 to April 
1968.

This appeal arises before the Board of Veterans Appeals 
(Board) from a May 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida (RO).  

On July 26, 2005, the veteran submitted a statement 
indicating that he was under the impression he did not need 
to be present for his Board hearing.  The veteran then failed 
to appear for a hearing on appeal before a Veterans Law Judge 
at the Board's offices in Washington, DC, scheduled for 
August 16, 2005.  Given the failure of the veteran to attend 
the Board hearing, the appeal was processed as though the 
request for a hearing had been withdrawn.  This was done in 
accordance with applicable law.  See 38 C.F.R. §§ 20.704(d) 
(2005).


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  There is no competent medical evidence of record showing 
that the veteran's multi-level degenerative disk disease and 
degenerative joint disease with collapse of the lumbar disk 
space is related to the veteran's active duty service or that 
arthritis was manifest within one year of service.


CONCLUSION OF LAW

Multi-level degenerative disk disease and degenerative joint 
disease with collapse of the lumbar disk space were not 
incurred in or aggravated by the veteran's active service and 
may not be presumed to have been incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005) 
was enacted and became effective.  This law describes VA's 
duty to notify and assist claimants in substantiating a claim 
for VA benefits.  VA also revised the regulations effective 
November 9, 2000.  See 66 Fed. Reg. at 45,620-32 (Aug. 29, 
2001); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).

The Board finds that the AOJ has substantially satisfied the 
duties to notify and assist, as required by the VCAA.  The 
Board finds no prejudice to the appellant in this case by 
proceeding with the adjudication of whether service 
connection is warranted.  Specifically, the appellant was 
advised by VA of the information required to substantiate the 
claim on appeal.  Collectively, in VCAA letters dated October 
and December 2003, a VCAA follow-up letter in May 2005, and a 
May 2005 statement of the case (SOC), the appellant was 
provided with information regarding the evidence needed to 
substantiate his service-connection claim.  He was informed 
of VA's duties to assist and his duty to provide evidence.  
In both the October and December 2003 VCAA letters the 
veteran was asked to give VA all records that are not in the 
possession of a Federal department or agency.

The Board is not aware of the existence of additional 
relevant evidence in connection with the veteran's claim.  
Under these circumstances, the Board finds that the service 
medical records, post-service medical records, and lay 
statements, are adequate for determining whether service 
connection for multi-level degenerative disk disease and 
degenerative joint disease with collapse of lumbar disk space 
is warranted.  Accordingly, the appellant is not prejudiced 
by the Board's consideration of his claim as VA has already 
met all notice and duty to assist obligations to him under 
the VCAA.  The Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  Mayfield, 19 Vet. App. At 
123-29 (2005).  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal.  See Conway v.Principi,  353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v, Brown, 4 
Vet. App. 384 (1993). 

Analysis

In general, service connection may be granted for disability 
resulting from a disease or injury incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).  That a condition or injury 
occurred in service alone is not enough; there must be a 
current disability resulting from that condition or injury.  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Certain chronic 
disabilities, such as arthritis, will be presumed to be 
related to service if manifested to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 
3.309(a) (2005).  Additionally, service connection may be 
granted for a disorder found to be proximately due to, or the 
result of, a service-connected disability, including on the 
basis of aggravation.  38 C.F.R. § 3.310 (2005); Allen v. 
Brown, 7 Vet. App. 439 (1995).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  "Generally, to prove service connection, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Rose v. West, 11 Vet. App. 169, 171 (1998).

During service in July 1965 the veteran complained of low 
back pain as a result of lifting a heavy object.  The 
examiner noted the veteran had mild tenderness in the 
lumbosacral area, and was experiencing moderate muscle 
spasms.  The impression was that the veteran had a 
lumbosacral strain. 

In October 1965 the veteran complained of back pain.  There 
was no numbness and the spine contour was normal.  X-rays 
revealed slight scoliosis of the back and straightening of 
normal lumbosacral curvature, which was highly suggestive of 
muscle spasm.  The veteran was diagnosed with low back strain 
with back pain secondary to muscle spasms of the lumbosacral 
spine.  

During the veteran's final medical examination in April 1968, 
there was no mention of any back related problems.  
Specifically, the veteran did not complain of any back 
problem and his spine was deemed normal.

In July 1995, the veteran was diagnosed with degenerative 
disc disease at the Diagnostic Imaging Associates, in 
Seaford, New York.   The examination revealed the veteran had 
torticollis with reversal of the normal lordosis.  There was 
no apparent fracture or subluxation.  There was narrowing of 
the disc space at C4/C5 with hypertrophic spur formation.  
Visualized prevertebral soft tissues were normal in 
thickness.  Since the first diagnosis of degenerative disc 
disease was in July 1995, the veteran's degenerative disk 
disease did not manifest within one year of service to fall 
under the presumptions set forth under 38 C.F.R. §§ 3.307 and 
3.309.

In March 2003, a private physician conducted a magnetic 
resonance imaging (MRI) of the veteran's lumbar spine.  The 
MRI showed that the conus medullaris was normal.  The 
intervertebral disc at T12-L1 was normal.  At L1-2, there was 
desiccation of the nucleus pulposus.  There was diffuse 
annular bulging.  There was spinal stenosis due to 
combination of annular bulging, ligamentous infolding, and 
degenerative facet disease.  At L2-3, there was loss of disc 
height.  There was diffuse annular bulging, spinal stenosis 
due to the combination of annular bulging, facet hypertrophy, 
and ligamentous infolding.  At L3-4, there was broad based 
herniation of the intervertebral disc.  There was marked 
spinal stenosis at this level secondary to the combination of 
disc herniation, facet hypertrophy, and ligamentous 
infolding.  At L4-5, there was loss of disc height.  Diffuse 
annular bulging was present.  There was spinal stenosis 
secondary to the combination of annular bulging, facet 
hypertrophy, and ligamentous infolding.  At L5-S1, there was 
loss of disc height.  There was broad based herniation of the 
intervertebral disc that impinged both S1 nerve roots.  The 
veteran was diagnosed with multi-level degenerative disk 
disease, spinal stenosis at L1-2 and L2-3, broad based disk 
herniation at L5-S1 with S1 nerve root impingement 
bilaterally, and spinal stenosis of L4-5.

In March 2004, the veteran underwent a spine examination at a 
VA medical facility.  The veteran complained that he had 
intermittent back trouble ever since he had a back strain in 
1965.  He described to the examiner that he would experience 
nagging pain whenever he would bend down or lift heavy 
objects.  He complained that the he suffered from flare-ups 
on a weekly basis.  Upon examination, the veteran appeared 
healthy and in no acute distress.  The veteran was able to 
flex forward 70 out of a normal 90 degrees with some pain.  
He was able to extend back 20 out of a normal 30 degrees.  
The veteran was able to laterally flex in each direction 20 
out of a normal 30 degrees and laterally rotate in each 
direction 30 out of a normal 45 degrees.  Visual inspection 
and palpation of the spine failed to reveal any fixed 
deformity, muscular abnormality, or postural abnormality.  
The examiner reviewed the March 2004 lumbar spine x-rays 
which revealed multi-level degenerative disk disease and 
degenerative joint disease with collapse of every lumbar disk 
space and end-plate changes and osteophytes associated.  
There was also mild loss of normal lumbar lordosis.  The 
veteran did demonstrate limited range of motion due to pain 
and muscle spasm, which during times of flare-up is on the 
order of 30 to 40 percent.  The veteran did not demonstrate 
fatigability, weakness, or incoordination.  The examiner went 
on to state that although the veteran strained his back in 
service, in his medical opinion, he believed the veteran's 
current extensive lumbar degenerative disk disease is less 
likely than not related to the back strain in service.  The 
examiner further opined that considering the veteran's weight 
and his years of manual labor as an electrician, he believed 
the lumbar spondylosis or osteoarthritis that the veteran had 
is not surprising and less likely than not related to a 
particular strain incident to service.  

The veteran claimed that he was treated in service for a back 
strain.  A review of the record shows treatment for a back 
strain in July and October 1965.  Despite his contention, 
there is no evidence of continuity of symptomatology, and 
such claimed symptomatology has been discounted from any 
incident of service on the basis of the competent evidence of 
record.  Savage v. Gober, 10 Vet. App. 488, 495 (1997).  In 
summary, the passage of many years between discharge from 
active service and the medical documentation of a claimed 
disability is evidence against a claim of service connection.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw 
v. Principi, 3 Vet. App. 365 (1992).  The Board finds that 
with the 30 years between discharge and the first documented 
evidence of degenerative disk disease (July 1995), the 
preponderance of the evidence is against service connection 
on a direct or presumptive basis, arthritis not having been 
manifested within one year of service discharge.  In this 
case, the evidence preponderates against the claim and the 
benefit-of-the-doubt rule does not apply.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

The only other evidence the veteran has submitted that 
supports his service-connection claim are his own lay 
statements.  His statements as to his belief that he has a 
back disability related to his service is not competent 
evidence with regard to the nexus issue.  See Heuer v. Brown, 
7 Vet. App. at 384.  The veteran, as a layperson, with no 
apparent medical expertise or training, is not competent to 
comment on the presence or etiology of a medical disorder.  
Rather, medical evidence is needed to that effect.  See 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, his statements 
do not establish the required evidence needed, and the 
service-connection claim must be denied.


ORDER

Service connection for multi-level degenerative disk disease 
and degenerative joint disease with collapse of the lumbar 
disk space is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


